FILE COPY




                                   No. 07-15-00309-CV


Benjamen Andrew Buck,                        §     From the 69th District Court
 Appellant                                           of Hartley County
                                             §
v.                                                 September 18, 2015
                                             §
Tami Lynn Buck,                                    Opinion Per Curiam
 Appellee                                    §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated September 18, 2015, it is ordered,

adjudged and decreed that this appeal be dismissed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo